DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 10 recites the limitation "the arms flex" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schrems (US 9,906,851).
The claimed invention reads on Schrems as follows:
Regarding claim 1, Schrems  discloses an attachment module  (case) for coupling at least one wireless earphone (earbud) with a mobile device (mobile computing device) (abstract and col. 2 lines 57-67) comprising: a generally planar main body (fig. 1a  number 10) having an interior side (i.e. inside of back panel) (fig. 5a number 16)   for facing a back surface of the mobile device (fig. 5b number 12) and an exterior side facing opposite the interior side (fig. 5c) and having a first end (first portion)(fig. 1a number 20) for engaging a first edge (top/corner) of the mobile device (fig. 1b and col. 10 lines 5-16); and an earphone retaining mechanism (earbud cavity)(fig. 5a number 34) extending beyond the first end for detachably holding the at least one wireless earphone  (fig. 5c) in a position where a speaker portion of the earphone (col. 18 lines 20-33) is positioned beyond a plane defined by the interior side (i.e. the inner side that holds the mobile device)(fig. 5a).   

Regarding claim 2, Schrems discloses a fixing mechanism (couple state)(i.e. the front panel 15 couples to the back panel 16)  for securing the main body to the mobile device (fig. 17 line 62 through col. 18 line 8, and fig. 14a-14c).

Regarding claim 18, Schrems discloses the earphone retaining mechanism includes at least one electrical connecter (charging connector 76) for wired charging of the earphone (col. 11 lines 49-67) .

Regarding claim 19, Schrems discloses the main body defines an earphone storage cavity surrounding the earphone retaining mechanism (fig. 5A number 34).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems (US 9,906,851) in view of Cox, III (US 2016/0072933).
Regarding claim 3, Schrems discloses an attachment module as discussed supra in claim 1 above.   Schrems differs from claim 3 of the present invention in that does not explicit disclose the fixing mechanism is an adhesive portion on the interior side that binds the main body to the back side of the mobile device.  Cox, III teaches an attachment device (fig. 6 number 640) (abstract) to be attached to the back of a mobile device (P:0058) comprising an adhesive portion on the interior side that binds the main body to the back side of the mobile device (P:0058).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention 
To modify Screms with an adhesive portion on the interior side that binds the main body to the back side of the mobile device in order to secure the mobile phone to the interior of the case, which would keep the mobile phone from rattling with the case, as taught by Cox, III.

10.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems (US 9,906,851) in view of Cox, III (US 2016/0072933) as applied to claims 1 and 3 above and in further view of Peel (US 9,490,859).
Regarding claim 4, the combination of Schrems and Cox, III  differs from claim 4 of the present invention in that do not explicit disclose the adhesive portion is detachable from the module forms a double-sided tape. Peel teaches a dual holding case for a mobile computing device (abstract) comprising a double side take for holding the mobile computing device (col. 2 lines 59 through col. 3 line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Schrems and Cox, III with the adhesive portion is detachable from the module forms a double-sided tape in order for the case to hold and secure the mobile device, as taught by Peel.  Cox, III teaches an attachment device (fig. 6 number 640) (abstract) to be attached to the back of a mobile device (P:0058) comprising an adhesive portion on the interior side that binds the main body to the back side of the mobile device (P:0058).  

Regarding claim 5 and 6, the combination of Schrems and Cox, III  and Peel differs from claims 5 and 6 of the present invention in that do not explicit disclose the main body include a recess and where the double-sided tape is disposed in the recess and the double-sided tape is detachable from at least one of the main body and the back side of the mobile device. However, Schrems teaches  the main body includes a recess (fig. 1A number 10, i.e. the area where the mobile device 12 is inserted) fig. 1A and fig. 1B).  Cox, III teaches an attachment device (fig. 6 number 640) (abstract) to be attached to the back of a mobile device (P:0058) comprising an adhesive portion on the interior side that binds the main body to the back side of the mobile device (P:0058).  Peel teaches a dual holding case for a mobile computing device (abstract) comprising a double side take for holding the mobile computing device (col. 2 lines 59 through col. 3 line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify Schrems with the main body include a recess and where the double-sided tape is disposed in the recess and the double-sided tape is detachable from at least one of the main body and the back side of the mobile device in order for the case to provide a double tape to secured the mobile device within the case and allow the mobile device to be release from the case when the user wants to remove the mobile device from the case, as taught by Cox, III  and Peel.

11.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems (US 9,906,851) in view of Kim (US 2018/0028909).
Regarding claim 7, Schrems discloses an attachment module as discussed supra in claim 1 above.   Schrems differs from claim 7 of the present invention in that does not explicit disclose the fixing mechanism incudes at least one securing arm formed at least one of the first and second ends for securing the main body to the mobile device.  Kim teaches a protective case for a mobile terminal (title, abstract) including one secure arm (fig. 13 number 52 and fig. 14 number 54) form at the end for securing a main body to the mobile device (fig. 13 number 52 and fig. 14 number 54, P:0134 and P:0140).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schrems with the fixing mechanism incudes at least one securing arm formed at least one of the first and second ends for securing the main body to the mobile device in order to securely hold the mobile device within the cover, as taught by Kim.

Regarding claim 8, Schrems disclose a portion of the main body (fig. 5D number 18) including a securing arm (top portion 23 that projects from the main portion) is detachable from a remaining portion of the main body (fig. 5D number 18).

Regarding claim 9, Schrems discloses an attachment module as discussed supra in claim 1 above.   Schrems differs from claim 9 of the present invention in that does not explicit disclose the fixing mechanism includes arms extending orthogonally from the first end and in opposite directions for engaging third and fourth edges of the mobile device extending orthogonally the first edge; and where the arms flex for detachment from the mobile device. Kim teaches a fixing mechanism includes arms (fig. 13 number 52 and 54) extending orthogonally (i.e. forming a right angle from the bottom of the cover) from the first end (fig. 14) and in opposite directions for engaging third and fourth edges of the mobile device (fig. 14 number 4) extending orthogonally the first edge (i.e. the mobile device sits into the arms)(fig. 14 number 52); and where the arms flex for detachment from the mobile device (i.e. guide part 54 can be expanded by elastic force) (P:0140).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schrems with the fixing mechanism includes arms extending orthogonally from the first end and in opposite directions for engaging third and fourth edges of the mobile device extending orthogonally the first edge; and where the arms flex for detachment from the mobile device in order to place and securely hold the mobile device within the cover, as taught by Kim.

12.	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems (US 9,906,851) in view of “Offical Notice”. 
Regarding claims 11, 12 and 14, Schrems  discloses  a power management circuit ( battery management system 29)(col. 13 lines 26-45), a case charging receptacle or jack (col. 11 lines 60-61) disposed in the main body and including a first connection (charging receptacle or jack) for connecting an external power source to the power management circuit (col. 11 lines 60-67), the power management circuit capable of charging at least one of the mobile device and the earphone (abstract, col. 3 lines 7-16 and col. 16 lines 5-19), where the first connection is one of rechargeable battery (col. 3 lines 7-16 and a second connection is a wireless connection for inductive charging (col. 16 lines 33-35).  Schrems differs from claim 11 of the present invention in that it does not explicit disclose the main body including a first connection for connecting an external power source.  The examiner takes “official Notice” that the main body including a first connection  for connecting an external power source is well known in the art,  where an A/C power supply such as in a residential wall socket to provide power to the case jack to charge the mobile communication device rechargeable battery  and to provide power to the earphones. 

Regarding claim 13, Schrems discloses the power management circuit includes a second connection (PCB 26 and/or charging contacts 76) (col. 11 lines 49-67) for connecting to the mobile device (col. 11 lines 49-67).

Regarding claim 15 and 16, Schrems discloses an attachment module as discussed supra in claims 1 and 11 above.   Schrems differs from claims 15 and 16 of the present invention in that it does not explicit disclose the power management circuit includes a third connection for connecting to the earphone and third connection for connecting for inductive charging.  However, Schrems teaches the power management circuit includes a first and second connection for connecting to the mobile device, where the first and second connection is the other of a wired connection and a wireless connection for inductive charging, taught in claims 1 and 11 above.  Since this is a routine claim sequence as discussed above, one of ordinary skill in the art could perform the same task.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for the power management circuit includes the power management circuit includes a third connection for connecting to the earphone and third connection for connecting for inductive charging in order to case to charge the mobile device via a wireline connection and the earbud via wireless inductive charging.

Regarding claim 17, Schrems discloses a battery disposed in the main body and connected to the power management circuit to store power from the circuit and provide power to the circuit (col. 3 lines 8-16 and col. 13 lines 55-67).

13.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems (US 9,906,851) in view of Ingram (US 2018/0262826), (i.e. the provisional application 62/469,639 filed Mar. 10, 2017).
Regarding claim 20, Schrems discloses an attachment module as discussed supra in claim 1 above.   Schrems differs from claim 20 of the present invention in that it does not explicit disclose a lid for covering the earphone storage cavity.  Ingram provisional application 62/469,639 teaches a lid (enclosure) for covering the earphone storage cavity (P:0008).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schrems with a lid for covering the earphone storage cavity in order to protect the earbuds from falling out of the case, as taught by Ingram.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648